                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

GEORGE CAMPOS,
HEATHER CAMPOS,
JASON DUCRE,
MICHAEL KUZMA, and
TERRY GARVIN, SR.,

               Plaintiffs,

v.                                                   Civil Action No.: 3:18-CV-196-CRS
                                                     Judge Simpson
LOUISVILLE METRO POLICE
OFFICERS CREDIT UNION, and
JOSEPHINE “JOSIE” CROWE,

               Defendants.

                                  JOINT STATUS REPORT

       The Plaintiffs, by counsel, and Defendant Louisville Metro Police Officers Credit Union,

by counsel, submit the following update pursuant to the Court’s request for a status report:

       The parties have exchanged the executed settlement agreement and the settlement check is

in transit from Mr. Orndorff’s office to Mr. Cobb’s office, and set for delivery tomorrow. One

item with a vehicle title arose that will require additional time for the Defendant to review and

correct before the joint dismissal order can be submitted. The parties ask that the Court allow

another 30 days to complete that process.

       Respectfully submitted,


/s/ Jon B. Orndorff
Jon B. Orndorff
Village Professional Building
99 Cracker Barrel Drive, Suite 100
Barboursville, WV 25504-1650
Tel: (304) 302-0500
Fax: (304) 302-0504
hatfield@litchfieldcavo.com
Counsel for Defendant Louisville Metro
Police Officers Credit Union



/s/ J. Allan Cobb
J. Allan Cobb, Esq.
Andrea R. Hunt, Esq.
Cobb Law, PLLC
1303 Clear Springs Trace, Suite 100
Louisville, KY 40223
502-966-7100
allancobb@cobblawpllc.com
Counsel for Plaintiffs
